 

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN AMENDED AND RESTATED
SUBORDINATION AND INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED
AS OF JULY 2, 2019 AMONG (INTER ALIOS) BRIAN MCMAHON, A NATURAL PERSON, AS AN
INITIAL SUBORDINATED CREDITOR, FRED SACRAMONE, A NATURAL PERSON, AS AN INITIAL
SUBORDINATED CREDITOR, the Obligor, AND LATERAL JUSCOM FEEDER LLC, AS
Administrative AGENT (the “Senior Agent”), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY the Obligor AND ITS SUBSIDIARIES, PURSUANT TO THAT CERTAIN
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 2, 2019 AMONG THE
Obligor, ITS SUBSIDIARIES PARTY THERETO, SENIOR AGENT AND THE LENDERS FROM TIME
TO TIME PARTY THERETO (THE “SENIOR CREDIT AGREEMENT”) AND THE OTHER SENIOR DEBT
DOCUMENTS (AS DEFINED IN THE SUBORDINATION AGREEMENT), AS SUCH SENIOR CREDIT
AGREEMENT AND OTHER SENIOR DEBT DOCUMENTS HAVE BEEN AND HEREAFTER MAY BE
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER THOSE AGREEMENTS AS CONTEMPLATED
BY THE SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT.

 

AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 

$ 4,166,666.67 July 2, 2019

 

This Note amends and restates the Convertible Promissory Note, dated as of April
20, 2017 (the “Original Note”), by the Obligor (as hereinafter defined) in favor
of the Holder (as hereinafter defined). This Note is not being given by the
Obligor or accepted by the Holder in satisfaction of said indebtedness or as a
novation with respect thereto. The undersigned, FTE Networks, Inc., a Nevada
corporation (the “Obligor”), hereby promises to pay to Fred Sacramone, (the
“Holder”), with an address at 34 Haas Road, Basking Ridge, New Jersey 07920,
subject to the terms and conditions set forth herein and in the manner and at
the place hereafter set forth, the principal sum of Four Million One Hundred
Sixty-Six Thousand Six Hundred Sixty-Six and 67/100 Dollars ($4,166,666.67 USD)
(the “Principal Amount”), which such amount shall be paid in accordance
herewith, together with interest accrued thereon, computed at the rate of (i)
five percent (5%) per annum on the outstanding, unpaid Principal Amount hereof,
from April 20, 2017 (the “Effective Date”) to and including July 2, 2019 and
(ii) eight percent (8%) per annum on the outstanding, unpaid Principal Amount
hereof, from and after July 2, 2019 until the date such outstanding Principal
Amount has been paid in full, or converted in accordance with the provisions of
this Convertible Promissory Note (as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms,
this “Note”). The Obligor and the Holder are sometimes hereinafter collectively
called the “Parties” and each individually called a “Party”. The “Obligations”
include the outstanding Principal Amount, together with any accrued and unpaid
interest thereon and all fees, costs and expenses owed to the Holder under this
Note, whether incurred before or after the commencement of a proceeding under
the U.S. Bankruptcy Code.

 

 

 

 

This Note was initially issued pursuant to that certain Stock Purchase Agreement
dated as of March 9, 2017, and amended as of April 20, 2017, by and between the
Obligor, Benchmark Builders, Inc., a New York corporation (“BBI”), and the
stockholders of BBI, including the Holder (as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms, the “Purchase Agreement”), pursuant to which the Obligor
acquired one hundred percent (100%) of the issued and outstanding capital stock
of BBI. This Note is one of the “Series A Notes” referred to in the Purchase
Agreement. Except as defined or unless otherwise indicated herein, capitalized
terms used in this Note have the same meanings set forth in the Purchase
Agreement.

 

1. Repayment. The Obligor shall pay the Principal Amount in one (1) installment
of Four Million One Hundred Sixty-Six Thousand Six Hundred Sixty-Six and 67/100
Dollars ($4,166,666.67 USD) on the earliest to occur (the “Maturity Date”) of
(a) July 30, 2021, (b) the acceleration of the maturity of this Note by the
Holder upon the occurrence of an Event of Default (as defined below), and (c) a
Sale of Obligor (as defined below). Interest accrued on the Principal Amount
shall be compounded quarterly, on the last day of each March, June, September,
and December, occurring during the term of this Note (each, an “Interest Payment
Date”), with all accrued and then unpaid interest due and payable on the
Maturity Date. If the date on which any payment is due hereunder falls on a day
other than a Business Day, the payment thereof shall be extended to the next
Business Day. For the purposes of this Note, “Business Day” shall mean any day
other than a Saturday, a Sunday or a day on which banks in New York, New York
are authorized or required by applicable law to be closed. Notwithstanding the
foregoing, all cash payments provided for herein shall be made in accordance
with Section 1.8(d) of the Senior Credit Agreement.

 

2. Interest. Interest shall be computed on the unpaid Principal Amount hereunder
on the basis of a year composed of three hundred sixty-five (365) days, but
shall accrue and be payable for the actual number of days during which the
Principal Amount is outstanding and shall be compounded quarterly by
capitalizing such interest quarterly. Accrued but unpaid interest shall be
payable in accordance with Paragraph ‎1.

 

3. Location of Payment. The payments due under this Note shall be paid in lawful
money of the United States of America in immediately available funds and
delivered to the Holder by wire transfer to an account of the Holder designated
in writing by the Holder for such purpose or, if no such account is so
designated by the Holder, then by check to the Holder at the address set forth
above.

 

4. Prepayment. If permitted by the Subordination Agreement or otherwise with the
prior written consent of the Senior Agent, the Obligor shall have the right to
prepay all or any part of the balance of the Obligations, without penalty or
premium, provided that any such prepayment of the Obligations shall be applied
first, to fees, expenses and other amounts due under this Note (excluding
principal and interest), if any, second, to accrued and unpaid interest on the
Principal Amount to the date of such prepayment, and third, to the Principal
Amount.

 

2

 

 

5. Conversion. This Note shall be convertible into Conversion Shares, at the
Holder’s option, upon an Event of Default, and subject to the Obligor’s Offset
Rights (as defined below), as set forth herein and on the terms and conditions
set forth in this Paragraph ‎5.

 

(a) Conversion Amount. Subject to the provisions of Paragraph ‎5 at any time,
the Holder shall be entitled to convert all or any portion of the Conversion
Amount (as defined below) into fully paid and non-assessable Conversion Shares
in accordance with this Paragraph ‎5. The number of Conversion Shares issuable
upon conversion of any Conversion Amount pursuant to this Paragraph ‎5 shall be
determined by dividing (x) the then unpaid Principal Amount, and accrued
interest thereon, of the outstanding indebtedness by (y) the Conversion Price
Per Share as in effect on the date the notice of conversion is given. The
Obligor shall not issue any fraction of a Conversion Share upon any such
conversion. If the issuance would result in the issuance of a fraction of a
Conversion Share, the Obligor shall round such fraction of a Conversion Share up
to the nearest whole share. The Obligor shall pay any and all transfer, stamp
and similar taxes that may be payable with respect to the issuance and delivery
of Conversion Shares upon conversion of any Conversion Amount.

 

(b) Reservation. The Obligor will at all times reserve and keep available out of
its authorized but unissued shares of Buyer Common Stock, solely for the purpose
of effecting the conversion of this Note into Conversion Shares, such number of
shares of its duly authorized shares of Buyer Common Stock as will from time to
time be sufficient to effect the conversion of this Note into Conversion Shares
in full. If at any time the number of authorized but unissued shares of Buyer
Common Stock is not sufficient to effect the conversion of this Note into
Conversion Shares, the Obligor will take such action as may, in the reasonable
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Buyer Common Stock to such number as is sufficient for such purpose,
including engaging in commercially reasonable efforts to obtain the requisite
stockholder approval of any necessary amendment to its certificate of
incorporation. The Obligor further agrees that all shares of Buyer Common Stock
that may be issued upon the conversion of the rights represented by this Note
will be duly authorized and will be validly issued, fully paid and
non-assessable, free from all taxes, Liens (other than Liens created by the
Holder), charges and preemptive rights with respect to the issuance thereof,
other than restrictions imposed by federal and state securities laws.

 

(c) Mechanics of Conversion; Delivery of Shares. To convert any Conversion
Amount into Conversion Shares pursuant to the terms of this Paragraph ‎5, the
Holder shall (A) transmit by electronic mail or facsimile (or otherwise
deliver), for receipt on or prior to 11:59 p.m., Eastern Standard time, a notice
of conversion in the form attached hereto as Exhibit A (the “Conversion Notice”)
to the Obligor and (B) surrender this Note to the Obligor via a nationally
recognized overnight delivery service for delivery (or an indemnification
undertaking reasonably satisfactory to the Obligor with respect to this Note in
the case of its loss, theft or destruction). On or before the third (3rd)
Business Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Obligor shall (X) if legends are not required to be placed
on certificates of Conversion Shares and provided that the Obligor’s transfer
agent (the “Transfer Agent”) is participating in the Depository Trust Company’s
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of Conversion Shares to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of Conversion Shares to which the Holder
shall be entitled. If less than all of the outstanding Principal Amount and
accrued and unpaid interest of this Note is converted pursuant to Subparagraph
‎5(a), then the Obligor shall as soon as practicable and in no event later than
ten (10) Business Days after receipt of this Note, issue and deliver to the
Holder a new Note representing the outstanding Principal Amount and accrued and
unpaid interest not converted.

 

3

 

 

(d) Offset; Dispute. The Parties acknowledge that in connection with the
Purchase Agreement, the Obligor has the ability to offset and satisfy in lieu of
making any payments hereunder, any Damages incurred by the Obligor for which the
Company and/or the Sellers under the Purchase Agreement must provide
indemnification, particularly, without limitation, under Section 7.3, Article 8
and Section 9.1 thereof (“Offset Rights”); provided, however, that the Obligor
shall not be entitled to reduce the Conversion Amount or the number of
Conversion Shares to be issued at any time following receipt of a Conversion
Notice by offset unless the Obligor shall have delivered to the Holder a notice
of indemnification claim in accordance with the provisions of Section 9.1(j) of
the Purchase Agreement prior to receipt by the Obligor of a Conversion Notice.

 

(e) Adjustment. The number of Conversion Shares issuable upon conversion of this
Note or any portion thereof (or any shares of stock or other securities or
property at the time receivable or issuable upon conversion of this Note or any
portion thereof) and the Conversion Price Per Share therefor are subject to
adjustment upon the occurrence of any of the following events between the
Effective Date and the date that all Obligations hereunder are repaid or this
Note is converted in full into Conversion Shares:

 

(i) Adjustment for Stock Splits, Stock Dividends, Recapitalizations, etc. The
Conversion Price Per Share of this Note will be proportionally adjusted to
reflect any stock dividend, stock split, reverse stock split, reclassification,
recapitalization or other similar event affecting the number of outstanding
Conversion Shares.

 

(ii) Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization, reclassification or similar event involving the Obligor (or of
any other corporation the stock or other securities of which are at the time
receivable on the conversion of this Note) after the Effective Date, or in case,
after such date, the Obligor (or any such corporation) shall consolidate with or
merge with another entity, then, and in each such case, the Holder, upon the
conversion of this Note at any time after the consummation of such
reorganization, consolidation or merger, will be entitled to receive, in lieu of
the stock or other securities and property receivable upon the conversion of
this Note prior to such consummation, the stock or other securities or property
to which the Holder would have been entitled upon the consummation of such
reorganization, consolidation or merger if the Holder had converted this Note
immediately prior thereto, subject to further adjustment as provided in this
Note, and, in such case, appropriate adjustment (as determined in good faith by
the board of directors of the Obligor, including Sacramone) will be made in the
application of the provisions in this Subparagraph ‎5(e) with respect to the
rights and interests thereafter of the Holder, to the end that the provisions
set forth in this Subparagraph ‎5(e) will thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of this Note. The successor or purchasing
corporation in any such reorganization, consolidation or merger will duly
execute and deliver to the Holder a supplement hereto reasonably acceptable to
the Holder acknowledging such entity’s obligations under this Note and, in each
such case, the terms of this Note will be applicable to the shares of stock or
other securities or property receivable upon the conversion of this Note after
the consummation of such reorganization, consolidation or merger.

 

4

 

 

(iii) Conversion of Stock. In case all the authorized Buyer Common Stock is
converted, pursuant to the certificate of incorporation, into other securities
or property, or the Buyer Common Stock otherwise ceases to exist, then, in such
case, the Holder, upon conversion of this Note at any time after the date on
which the Buyer Common Stock is so converted or ceases to exist (the
“Termination Date”), will receive, in lieu of the number of Conversion Shares
that would have been issuable upon such exercise immediately prior to the
Termination Date (the “Former Number of Conversion Shares”), the stock and other
securities and property which the Holder would have been entitled to receive
upon the Termination Date if the Holder had converted this Note with respect to
the Former Number of Conversion Shares immediately prior to the Termination Date
(all subject to further adjustment as provided in this Note).

 

(iv) Certificate of Adjustments. The Obligor will, at its expense, cause an
authorized officer promptly to prepare a written certificate showing each
adjustment or readjustment of the Conversion Price Per Share or the number of
Conversion Shares or other securities issuable upon conversion of this Note and
cause such certificate to be delivered to the Holder in accordance with the
provisions of Paragraph ‎13. The certificate will describe the adjustment or
readjustment and include a description in reasonable detail of the facts on
which the adjustment or readjustment is based.

 

6. Events of Default. For purposes of this Note, each of the following shall
constitute an “Event of Default” hereunder:

 

(a) the failure of the Obligor to make any payment when due of the outstanding,
unpaid principal amount on this Note, or of any amount due under Section 2.2 of
the Purchase Agreement, whether at maturity, upon acceleration or otherwise;

 

(b) the failure of the Obligor to make any payment of interest on this Note, or
any other amounts due under this Note (other than principal) when due, whether
on an Interest Payment Date, at maturity, upon acceleration or otherwise, or the
failure of the Obligor to perform or comply with any other duty or obligation of
the Obligor under this Note, and such failure continues for more than thirty
(30) days after delivery by the Holder of written notice thereof; provided,
however, that any failure to make any such foregoing payment due to the
Obligor’s exercise of its Offset Rights shall not constitute Events of Default;

 

(c) [reserved];

 

(d) there shall have occurred an acceleration of the stated maturity of any
other indebtedness for borrowed money of the Obligor and/or its subsidiaries of
$5,000,000 or more in aggregate principal amount, other than any acceleration
resulting from the sale or other disposition of assets that were financed with
the proceeds of such Indebtedness, so long as such Indebtedness is repaid with
the proceeds of such sale or other disposition;

 



5

 

 

(e) if the Obligor shall admit in writing that it cannot pay its debts generally
as they become due;

 

(f) if the Obligor files a petition to take advantage of any bankruptcy or
insolvency law;

 

(g) an order, judgment or decree is entered adjudicating the Obligor or any
subsidiary thereof as bankrupt or insolvent; or any order for relief with
respect to the Obligor or any subsidiary thereof is entered under the Federal
Bankruptcy Code or any other bankruptcy or insolvency law; or the Obligor or any
subsidiary thereof petitions or applies to any tribunal for the appointment of a
custodian, trustee, receiver or liquidator of the Obligor or any subsidiary
thereof or of any substantial part of the assets of the Obligor or any
subsidiary thereof, or commences any proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against the Obligor
or any subsidiary thereof and either (i) the Obligor or such subsidiary by any
act indicates its approval thereof, consents thereto or acquiescence therein or
(ii) such petition application or proceeding is not dismissed within sixty (60)
days;

 

(h) if any general assignment for the benefit of the Obligor’s creditors shall
be made;

 

(i) there shall have occurred and be continuing any default or material breach
by the Obligor or its Subsidiaries under this Note, any of the Ancillary
Agreements, the Senior Credit Agreement or the Purchase Agreement (collectively,
the “Transaction Documents”), which default or breach remains uncured for a
period of thirty (30) days following the Obligor’s receipt of an initial written
notice from Holder to Obligor of the occurrence or existence of such default or
breach;

 

(j) one or more final non-monetary judgments, orders or decrees shall be
rendered against the Obligor which have, either individually or in the
aggregate, a material adverse effect upon the Obligor, and there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, order, or decree, by reason of a pending appeal or otherwise,
shall not be in effect;

 

(k) a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Obligor and its subsidiaries, exceeds
$5,000,000 (exclusive of amounts reasonably anticipated to be covered by
insurance) shall be rendered against the Obligor or any subsidiary thereof and
within sixty (60) days after entry thereof, such judgment is not discharged or
execution thereof stayed pending appeal, or within sixty (60) days after the
expiration of such stay, such judgment is not discharged, or the initiation of
any action, suit, proceeding or investigation that questions the validity of
this Note or any of the other Transaction Documents or the right of the Obligor
to enter into any of such agreements, or to consummate the transactions
contemplated hereby or thereby; or

 

6

 

 

(l) any provision of this Note or any of the other Transaction Documents shall
for any reason not be now or cease to be in the future, valid, binding and
enforceable in accordance with its terms, and any of such conditions remains
uncured for a period of fifteen (15) days following the Obligor’s receipt of an
initial written notice from Holder to Obligor of the occurrence or existence of
such condition.

 

For so long as any Obligation under this Note remains outstanding (other than
inchoate indemnity obligations), and in addition to any obligations on and
covenants of the Obligor made pursuant to the Transaction Documents, the Obligor
covenants and agrees with the Holder that, unless otherwise approved by the
Holder in its sole discretion, the Obligor will and will cause each of its
subsidiaries to, at all times promptly notify the Holder in writing of (i) the
occurrence of an Event of Default, (ii) the occurrence of any event or condition
which, with the giving of notice or the lapse of time (or both) would constitute
an Event of Default and (iii) the occurrence of any Senior Default event of
default under any documentation governing indebtedness.

 

7. Consequences of the Occurrence of an Event of Default.

 

(a) If an Event of Default set forth in Subparagraph ‎6(a) through ‎6(d), and
‎6(i) through ‎6(l) has occurred and is continuing, which Event of Default
remains uncured for a period of ten (10) days following the date of such Event
of Default (unless a different cure period is specified therein) regardless of
notice to the Obligor (unless otherwise specified therein), the Holder may,
subject to the terms and conditions of this Note and the Subordination
Agreement, declare all or any portion of the outstanding, unpaid Principal
Amount, accrued interest, and other amounts owing under this Note, due and
payable and demand immediate payment thereof, by cash or Buyer Common Stock at
the election of the Holder, and, under such circumstances, if the Holder demands
immediate payment thereof, the Obligor shall immediately pay to the Holder the
such amounts requested to be paid. Upon the occurrence of any Event of Default
as defined under Subparagraph ‎6(e) through ‎6(h), the outstanding, unpaid
Principal Amount, accrued interest, and other amounts owing under this Note
shall automatically become immediately due and payable in full, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Obligor.

 

(b) Notwithstanding and without limiting Paragraph ‎7(a), upon the occurrence
and during the continuance of any Event of Default but otherwise subject to the
Subordination Agreement, the Holder may pursue any available remedy, whether at
law or in equity, including, without limitation, exercising its rights under any
of the other Transaction Documents.

 

(c) Outstanding and unpaid Principal Amount and, to the extent permitted by
applicable law, overdue interest and fees or any other amounts payable under
this Note shall bear interest from and including the due date thereof until paid
at a rate per annum equal to fifteen percent (15%) or the highest interest rate
permitted by applicable law, whichever is lower (the “Default Rate”). Upon the
occurrence and during the continuance of an Event of Default, the outstanding
and unpaid Principal Amount shall bear interest at the Default Rate until such
time as the Event of Default has been cured or waived.

 

(d) The Obligor shall pay to the Holder the reasonable attorneys’ fees and
disbursements and all other reasonable out-of-pocket costs incurred by the
Holder in order to collect amounts due and owing under this Note or otherwise to
enforce the Holder’s rights and remedies hereunder.

 

7

 

 

8. Tax Treatment. The Holder and the Obligor agree to treat this Note and the
Obligations evidenced hereby as indebtedness for federal, state, local and
foreign tax purposes.

 

9. No Impairment. The Obligor will not by amendment of its certificate of
incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder under this
Note against wrongful impairment.

 

10. Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Section 9.5 of the Purchase Agreement is applicable to any
proceeding in respect of this Note.

 

11. Amendments; Waiver. All amendments to this Note must be in writing and
signed by the Holder and the Obligor. No delay or omission on the part of the
Holder in exercising any right of the Holder hereunder shall operate as a waiver
of such right or of any other right of the Holder under this Note. No waiver of
any right of the Holder contained in this Note shall be effective unless in
writing and signed by the Holder, nor shall a waiver on one occasion be
construed as a waiver of any such right on any future occasion. Without limiting
the generality of the foregoing, the acceptance by the Holder of any late
payment shall not be deemed to be a waiver of the Event of Default arising as a
consequence thereof. The Obligor waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note.

 

12. Assignment. The rights and obligations of Obligor and Holder shall be
binding upon and benefit the successors and permitted assigns and transferees of
Obligor and Holder; provided, that Obligor shall not be permitted to assign this
Note or its rights or obligations hereunder without the prior written consent of
the Holder in each instance, in the Holder’s sole and absolute discretion, and
provided, further, that (1) in no event shall Holder sell, exchange, assign,
pledge, hypothecate, transfer or otherwise dispose (each, a “Transfer”) of this
Note or any interest of Holder therein without Obligor’s prior written consent,
in its sole and absolute discretion, and (2) any Transfer by Holder of this Note
shall be subject to the terms of the Subordination Agreement. In the event of
any permitted Transfer hereunder, (i) the Holder agrees to pay for all costs
associated with documenting, implementing or otherwise accommodating such
Transfer, including without limitation, any cost incurred in connection with the
issuance of a replacement note as required under Subparagraph ‎15(c), (ii) each
prospective Holder shall be, and shall provide a representation that it is,
entering into such Transfer for its own account and not with a view to, or for
sale in connection with, any subsequent distribution), and (iii) each
prospective Holder shall become a party to this Note (or any replacement note).
Any Transfer by the Holder or assignment by the Obligor made other than in
strict accordance with this Paragraph ‎12 shall be null and void. Any permitted
transferee of the Holder’s rights and obligations under this Note in accordance
with this Paragraph ‎12 shall be deemed to be the “Holder” for purposes of this
Note.

 

8

 

 

13. Notice. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the Party to be notified, (b) two (2) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (c) upon receipt after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the Holder at the address set forth
above, or to the Obligor in accordance with Section 9.4 of the Purchase
Agreement, or to such address as may be subsequently provided by a Party by
written notice to the other Party given in accordance with this Paragraph ‎13.

 

14. Certain Definitions.

 

(a) “Conversion Amount” means the then outstanding Principal Amount and accrued
interest of this Note (subject to the Obligor’s Offset Rights set forth in
Section 5(d)) to be converted or otherwise with respect to which this
determination is being made.

 

(b) “Conversion Price Per Share” means $3.00 (subject to adjustment as provided
herein).

 

(c) “Conversion Shares” means the shares of Buyer Common Stock and other
securities and property at any time receivable or issuable upon conversion of
this Note in accordance with its terms. The number and character of Conversion
Shares are subject to adjustment as provided herein.

 

(d) “Sale of Obligor” means (i) the acquisition of the Obligor by another Person
or group of related Persons by means of any transaction or series of related
transactions (including any acquisition of Obligor securities or derivative
securities, reorganization, merger or consolidation, but excluding (x) any
issuance and sale by the Obligor, in one transaction or a series of related
transactions, of Obligor securities or derivative securities having less than a
majority of the total voting power represented by the outstanding voting
securities of the Obligor or (y) any issuance and sale by the Obligor of obligor
securities or derivative securities for capital raising purposes, provided that
in connection with either clause (x) or (y) above no proceeds are distributed to
security holders of the Obligor or are used to repurchase or redeem any
securities of the Obligor in connection with such transaction or within 12
months thereafter) after the consummation of which the holders of the voting
securities of the Obligor outstanding immediately prior to such transaction or
series of related transactions own, directly or indirectly, less than a majority
of the total voting power represented by the outstanding voting securities of
the Obligor or such other surviving or resulting entity (or if the Obligor or
such other surviving or resulting entity is a wholly-owned subsidiary
immediately following such acquisition, its parent) immediately after such
transaction or series of related transactions; (ii) a sale, lease or other
disposition of all or more than 50% of the assets of the Obligor and its
subsidiaries taken as a whole by means of any transaction or series of related
transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Obligor; or (iii) any bankruptcy, liquidation,
dissolution or winding up of the Obligor whether voluntary or involuntary.

 

9

 

 

15. Miscellaneous.

 

(a) With regard to all dates and time periods set forth or referred to in this
Note, time is of the essence. Unless specified otherwise, any action required
hereunder to be taken within a certain number of days shall be taken within that
number of calendar days (and not Business Days), provided, however, that if the
last day for taking such action falls on a weekend or a holiday in New York, New
York, the period during which such action may be taken shall be automatically
extended to the next Business Day.

 

(b) Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of the Holder in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by the Holder of any right
or remedy preclude any other right or remedy.

 

(c) The Obligor or the Holder (i) may, but shall not be obligated to, request in
writing the issuance of a replacement note to evidence any increases or
decreases in the balance of the Principal Amount pursuant to Paragraphs ‎1 and
‎4, (ii) shall request in writing the issuance of a replacement note to evidence
any permitted assignment pursuant to Paragraph ‎12, and (iii) shall request in
writing the issuance of a replacement note to evidence the mutilation,
destruction, loss or theft of this Note (or any replacement note) and the
ownership thereof, in each case, such replacement note being identical in form
and substance in all respects to this Note (other than to reflect such changes
as set forth in this Subparagraph ‎15(c)). Upon any such request or requirement,
the Obligor shall issue such replacement notes and the Holder(s) of this Note or
such replacement notes shall return such notes to be replaced to the Obligor, in
each case marked “cancelled”, or deliver to the Obligor a lost note indemnity
form in substance satisfactory to the Obligor and, with respect to any replaced
notes, such notes shall thereafter be deemed no longer unpaid and/or outstanding
hereunder.

 

(d) After the Principal Amount and all interest due thereon, and any other
amounts at any time owed on this Note has been paid in full (or deemed paid in
full), this Note shall be surrendered to the Obligor for cancellation and shall
not be reissued.

 

(e) Notwithstanding any business or personal relationship between the Obligor
and the Holder, or any officer, director, member, manager or employee of the
Holder, that may exist or have existed, the relationship between the Obligor and
the Holder under and with respect to this Note is solely that of debtor and
creditor, the Holder has no fiduciary or other special relationship with the
Obligor by virtue of this Note, the Obligor and the Holder are not partners or
joint venturers, and no term or condition of any of this Note will be construed
so as to deem the relationship between the Obligor and the Holder to be other
than that of debtor and creditor.

 

(f) Paragraph headings are for the convenience of reference only and are not a
part of this Note and shall not affect its interpretation.

 

[SIGNATURE PAGE FOLLOWS]

 

10

 

 

IN WITNESS WHEREOF, the Obligor has caused this Note to be executed as of the
Effective Date.

 

“OBLIGOR”:

 

FTE NETWORKS, INC.         By:     Name: Anthony Sirotka   Its: Interim Chief
Executive Officer  

 

[Signature Page To $4.1M Note]

 

 

 

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to Convert the Note)

 

TO:

 

Reference is hereby made to that certain Amended and Restated Convertible
Promissory Note, dated April 20, 2017, made by FTE Networks, Inc. in favor of
Fred Sacramone (the “Note”). Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Note

 

The undersigned hereby irrevocably elects to convert
$______________________________ of the Conversion Amount of the Note into
Conversion Shares according to the conditions stated therein, as of the
Conversion Date written below.

 

Conversion Date:     Conversion Amount to be converted: $         Number of
Conversion Shares to be issued:     Amount of Note Unconverted: $  

 

Please issue the Conversion Shares in the following name and to the following
address: Issue to:                                   Authorized Signature:    
Name:     Title:     Broker DTC Participant Code:     Account Number:    

 

 

 

 

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN AMENDED AND RESTATED
SUBORDINATION AND INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED
AS OF JULY 2, 2019 AMONG (INTER ALIOS) BRIAN MCMAHON, A NATURAL PERSON, AS AN
INITIAL SUBORDINATED CREDITOR, FRED SACRAMONE, A NATURAL PERSON, AS AN INITIAL
SUBORDINATED CREDITOR, the Obligor, AND LATERAL JUSCOM FEEDER LLC, AS
Administrative AGENT (the “Senior Agent”), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY the Obligor AND ITS SUBSIDIARIES, PURSUANT TO THAT CERTAIN
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 2, 2019 AMONG THE
Obligor, ITS SUBSIDIARIES PARTY THERETO, SENIOR AGENT AND THE LENDERS FROM TIME
TO TIME PARTY THERETO (THE “SENIOR CREDIT AGREEMENT”) AND THE OTHER SENIOR DEBT
DOCUMENTS (AS DEFINED IN THE SUBORDINATION AGREEMENT), AS SUCH SENIOR CREDIT
AGREEMENT AND OTHER SENIOR DEBT DOCUMENTS HAVE BEEN AND HEREAFTER MAY BE
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER THOSE AGREEMENTS AS CONTEMPLATED
BY THE SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT.

 

AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 

$8,333,333.33 July 2, 2019

 

This Note amends and restates the Convertible Promissory Note, dated as of April
20, 2017 (the “Original Note”), by the Obligor (as hereinafter defined) in favor
of the Holder (as hereinafter defined). This Note is not being given by the
Obligor or accepted by the Holder in satisfaction of said indebtedness or as a
novation with respect thereto. The undersigned, FTE Networks, Inc., a Nevada
corporation (the “Obligor”), hereby promises to pay to Brian McMahon, (the
“Holder”), with an address at 101 Horseshoe Road, Millneck, New York 11765,
subject to the terms and conditions set forth herein and in the manner and at
the place hereafter set forth, the principal sum of Eight Million Three Hundred
Thirty-Three Thousand Three Hundred Thirty-Three and 33/100 Dollars
($8,333,333.33 USD) (the “Principal Amount”), which such amount shall be paid in
accordance herewith, together with interest accrued thereon, computed at the
rate of (i) five percent (5%) per annum on the outstanding, unpaid Principal
Amount hereof, from April 20, 2017 (the “Effective Date”) to and including July
2, 2019 and (ii) eight percent (8%) per annum on the outstanding, unpaid
Principal Amount hereof, from and after July 2, 2019 until the date such
outstanding Principal Amount has been paid in full, or converted in accordance
with the provisions of this Convertible Promissory Note (as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms, this “Note”). The Obligor and the Holder are
sometimes hereinafter collectively called the “Parties” and each individually
called a “Party”. The “Obligations” include the outstanding Principal Amount,
together with any accrued and unpaid interest thereon and all fees, costs and
expenses owed to the Holder under this Note, whether incurred before or after
the commencement of a proceeding under the U.S. Bankruptcy Code.

 

 

 

 

This Note was initially issued pursuant to that certain Stock Purchase Agreement
dated as of March 9, 2017, and amended as of April 20, 2017, by and between the
Obligor, Benchmark Builders, Inc., a New York corporation (“BBI”), and the
stockholders of BBI, including the Holder (as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms, the “Purchase Agreement”), pursuant to which the Obligor
acquired one hundred percent (100%) of the issued and outstanding capital stock
of BBI. This Note is one of the “Series A Notes” referred to in the Purchase
Agreement. Except as defined or unless otherwise indicated herein, capitalized
terms used in this Note have the same meanings set forth in the Purchase
Agreement.

 

1. Repayment. The Obligor shall pay the Principal Amount in one (1) installment
of Eight Million Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three
and 33/100 Dollars ($8,333,333.33 USD) on the earliest to occur (the “Maturity
Date”) of (a) July 30, 2021, (b) the acceleration of the maturity of this Note
by the Holder upon the occurrence of an Event of Default (as defined below), and
(c) a Sale of Obligor (as defined below). Interest accrued on the Principal
Amount shall be compounded quarterly, on the last day of each March, June,
September, and December, occurring during the term of this Note (each, an
“Interest Payment Date”), with all accrued and then unpaid interest due and
payable on the Maturity Date. If the date on which any payment is due hereunder
falls on a day other than a Business Day, the payment thereof shall be extended
to the next Business Day. For the purposes of this Note, “Business Day” shall
mean any day other than a Saturday, a Sunday or a day on which banks in New
York, New York are authorized or required by applicable law to be closed.
Notwithstanding the foregoing, all cash payments provided for herein shall be
made in accordance with Section 1.8(d) of the Senior Credit Agreement.

 

2. Interest. Interest shall be computed on the unpaid Principal Amount hereunder
on the basis of a year composed of three hundred sixty-five (365) days, but
shall accrue and be payable for the actual number of days during which the
Principal Amount is outstanding and shall be compounded quarterly by
capitalizing such interest quarterly. Accrued but unpaid interest shall be
payable in accordance with Paragraph ‎1.

 

3. Location of Payment. The payments due under this Note shall be paid in lawful
money of the United States of America in immediately available funds and
delivered to the Holder by wire transfer to an account of the Holder designated
in writing by the Holder for such purpose or, if no such account is so
designated by the Holder, then by check to the Holder at the address set forth
above.

 

4. Prepayment. If permitted by the Subordination Agreement or otherwise with the
prior written consent of the Senior Agent, the Obligor shall have the right to
prepay all or any part of the balance of the Obligations, without penalty or
premium, provided that any such prepayment of the Obligations shall be applied
first, to fees, expenses and other amounts due under this Note (excluding
principal and interest), if any, second, to accrued and unpaid interest on the
Principal Amount to the date of such prepayment, and third, to the Principal
Amount.

 

2

 

 

5. Conversion. This Note shall be convertible into Conversion Shares, at the
Holder’s option, upon an Event of Default, and subject to the Obligor’s Offset
Rights (as defined below), as set forth herein and on the terms and conditions
set forth in this Paragraph ‎5.

 

(a) Conversion Amount. Subject to the provisions of Paragraph ‎5 at any time,
the Holder shall be entitled to convert all or any portion of the Conversion
Amount (as defined below) into fully paid and non-assessable Conversion Shares
in accordance with this Paragraph ‎5. The number of Conversion Shares issuable
upon conversion of any Conversion Amount pursuant to this Paragraph ‎5 shall be
determined by dividing (x) the then unpaid Principal Amount, and accrued
interest thereon, of the outstanding indebtedness by (y) the Conversion Price
Per Share as in effect on the date the notice of conversion is given. The
Obligor shall not issue any fraction of a Conversion Share upon any such
conversion. If the issuance would result in the issuance of a fraction of a
Conversion Share, the Obligor shall round such fraction of a Conversion Share up
to the nearest whole share. The Obligor shall pay any and all transfer, stamp
and similar taxes that may be payable with respect to the issuance and delivery
of Conversion Shares upon conversion of any Conversion Amount.

 

(b) Reservation. The Obligor will at all times reserve and keep available out of
its authorized but unissued shares of Buyer Common Stock, solely for the purpose
of effecting the conversion of this Note into Conversion Shares, such number of
shares of its duly authorized shares of Buyer Common Stock as will from time to
time be sufficient to effect the conversion of this Note into Conversion Shares
in full. If at any time the number of authorized but unissued shares of Buyer
Common Stock is not sufficient to effect the conversion of this Note into
Conversion Shares, the Obligor will take such action as may, in the reasonable
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Buyer Common Stock to such number as is sufficient for such purpose,
including engaging in commercially reasonable efforts to obtain the requisite
stockholder approval of any necessary amendment to its certificate of
incorporation. The Obligor further agrees that all shares of Buyer Common Stock
that may be issued upon the conversion of the rights represented by this Note
will be duly authorized and will be validly issued, fully paid and
non-assessable, free from all taxes, Liens (other than Liens created by the
Holder), charges and preemptive rights with respect to the issuance thereof,
other than restrictions imposed by federal and state securities laws.

 

(c) Mechanics of Conversion; Delivery of Shares. To convert any Conversion
Amount into Conversion Shares pursuant to the terms of this Paragraph ‎5, the
Holder shall (A) transmit by electronic mail or facsimile (or otherwise
deliver), for receipt on or prior to 11:59 p.m., Eastern Standard time, a notice
of conversion in the form attached hereto as Exhibit A (the “Conversion Notice”)
to the Obligor and (B) surrender this Note to the Obligor via a nationally
recognized overnight delivery service for delivery (or an indemnification
undertaking reasonably satisfactory to the Obligor with respect to this Note in
the case of its loss, theft or destruction). On or before the third (3rd)
Business Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Obligor shall (X) if legends are not required to be placed
on certificates of Conversion Shares and provided that the Obligor’s transfer
agent (the “Transfer Agent”) is participating in the Depository Trust Company’s
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of Conversion Shares to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of Conversion Shares to which the Holder
shall be entitled. If less than all of the outstanding Principal Amount and
accrued and unpaid interest of this Note is converted pursuant to Subparagraph
‎5(a), then the Obligor shall as soon as practicable and in no event later than
ten (10) Business Days after receipt of this Note, issue and deliver to the
Holder a new Note representing the outstanding Principal Amount and accrued and
unpaid interest not converted.

 

3

 

 

(d) Offset; Dispute. The Parties acknowledge that in connection with the
Purchase Agreement, the Obligor has the ability to offset and satisfy in lieu of
making any payments hereunder, any Damages incurred by the Obligor for which the
Company and/or the Sellers under the Purchase Agreement must provide
indemnification, particularly, without limitation, under Section 7.3, Article 8
and Section 9.1 thereof (“Offset Rights”); provided, however, that the Obligor
shall not be entitled to reduce the Conversion Amount or the number of
Conversion Shares to be issued at any time following receipt of a Conversion
Notice by offset unless the Obligor shall have delivered to the Holder a notice
of indemnification claim in accordance with the provisions of Section 9.1(j) of
the Purchase Agreement prior to receipt by the Obligor of a Conversion Notice.

 

(e) Adjustment. The number of Conversion Shares issuable upon conversion of this
Note or any portion thereof (or any shares of stock or other securities or
property at the time receivable or issuable upon conversion of this Note or any
portion thereof) and the Conversion Price Per Share therefor are subject to
adjustment upon the occurrence of any of the following events between the
Effective Date and the date that all Obligations hereunder are repaid or this
Note is converted in full into Conversion Shares:

 

(i) Adjustment for Stock Splits, Stock Dividends, Recapitalizations, etc. The
Conversion Price Per Share of this Note will be proportionally adjusted to
reflect any stock dividend, stock split, reverse stock split, reclassification,
recapitalization or other similar event affecting the number of outstanding
Conversion Shares.

 

(ii) Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization, reclassification or similar event involving the Obligor (or of
any other corporation the stock or other securities of which are at the time
receivable on the conversion of this Note) after the Effective Date, or in case,
after such date, the Obligor (or any such corporation) shall consolidate with or
merge with another entity, then, and in each such case, the Holder, upon the
conversion of this Note at any time after the consummation of such
reorganization, consolidation or merger, will be entitled to receive, in lieu of
the stock or other securities and property receivable upon the conversion of
this Note prior to such consummation, the stock or other securities or property
to which the Holder would have been entitled upon the consummation of such
reorganization, consolidation or merger if the Holder had converted this Note
immediately prior thereto, subject to further adjustment as provided in this
Note, and, in such case, appropriate adjustment (as determined in good faith by
the board of directors of the Obligor, including Sacramone) will be made in the
application of the provisions in this Subparagraph ‎5(e) with respect to the
rights and interests thereafter of the Holder, to the end that the provisions
set forth in this Subparagraph ‎5(e) will thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of this Note. The successor or purchasing
corporation in any such reorganization, consolidation or merger will duly
execute and deliver to the Holder a supplement hereto reasonably acceptable to
the Holder acknowledging such entity’s obligations under this Note and, in each
such case, the terms of this Note will be applicable to the shares of stock or
other securities or property receivable upon the conversion of this Note after
the consummation of such reorganization, consolidation or merger.

 

4

 

 

(iii) Conversion of Stock. In case all the authorized Buyer Common Stock is
converted, pursuant to the certificate of incorporation, into other securities
or property, or the Buyer Common Stock otherwise ceases to exist, then, in such
case, the Holder, upon conversion of this Note at any time after the date on
which the Buyer Common Stock is so converted or ceases to exist (the
“Termination Date”), will receive, in lieu of the number of Conversion Shares
that would have been issuable upon such exercise immediately prior to the
Termination Date (the “Former Number of Conversion Shares”), the stock and other
securities and property which the Holder would have been entitled to receive
upon the Termination Date if the Holder had converted this Note with respect to
the Former Number of Conversion Shares immediately prior to the Termination Date
(all subject to further adjustment as provided in this Note).

 

(iv) Certificate of Adjustments. The Obligor will, at its expense, cause an
authorized officer promptly to prepare a written certificate showing each
adjustment or readjustment of the Conversion Price Per Share or the number of
Conversion Shares or other securities issuable upon conversion of this Note and
cause such certificate to be delivered to the Holder in accordance with the
provisions of Paragraph ‎13. The certificate will describe the adjustment or
readjustment and include a description in reasonable detail of the facts on
which the adjustment or readjustment is based.

 

6. Events of Default. For purposes of this Note, each of the following shall
constitute an “Event of Default” hereunder:

 

(a) the failure of the Obligor to make any payment when due of the outstanding,
unpaid principal amount on this Note, or of any amount due under Section 2.2 of
the Purchase Agreement, whether at maturity, upon acceleration or otherwise;

 

(b) the failure of the Obligor to make any payment of interest on this Note, or
any other amounts due under this Note (other than principal) when due, whether
on an Interest Payment Date, at maturity, upon acceleration or otherwise, or the
failure of the Obligor to perform or comply with any other duty or obligation of
the Obligor under this Note, and such failure continues for more than thirty
(30) days after delivery by the Holder of written notice thereof; provided,
however, that any failure to make any such foregoing payment due to the
Obligor’s exercise of its Offset Rights shall not constitute Events of Default;

 

(c) [reserved];

 

(d) there shall have occurred an acceleration of the stated maturity of any
other indebtedness for borrowed money of the Obligor and/or its subsidiaries of
$5,000,000 or more in aggregate principal amount, other than any acceleration
resulting from the sale or other disposition of assets that were financed with
the proceeds of such Indebtedness, so long as such Indebtedness is repaid with
the proceeds of such sale or other disposition;

 

5

 

 

(e) if the Obligor shall admit in writing that it cannot pay its debts generally
as they become due;

 

(f) if the Obligor files a petition to take advantage of any bankruptcy or
insolvency law;

 

(g) an order, judgment or decree is entered adjudicating the Obligor or any
subsidiary thereof as bankrupt or insolvent; or any order for relief with
respect to the Obligor or any subsidiary thereof is entered under the Federal
Bankruptcy Code or any other bankruptcy or insolvency law; or the Obligor or any
subsidiary thereof petitions or applies to any tribunal for the appointment of a
custodian, trustee, receiver or liquidator of the Obligor or any subsidiary
thereof or of any substantial part of the assets of the Obligor or any
subsidiary thereof, or commences any proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against the Obligor
or any subsidiary thereof and either (i) the Obligor or such subsidiary by any
act indicates its approval thereof, consents thereto or acquiescence therein or
(ii) such petition application or proceeding is not dismissed within sixty (60)
days;

 

(h) if any general assignment for the benefit of the Obligor’s creditors shall
be made;

 

(i) there shall have occurred and be continuing any default or material breach
by the Obligor or its Subsidiaries under this Note, any of the Ancillary
Agreements, the Senior Credit Agreement or the Purchase Agreement (collectively,
the “Transaction Documents”), which default or breach remains uncured for a
period of thirty (30) days following the Obligor’s receipt of an initial written
notice from Holder to Obligor of the occurrence or existence of such default or
breach;

 

(j) one or more final non-monetary judgments, orders or decrees shall be
rendered against the Obligor which have, either individually or in the
aggregate, a material adverse effect upon the Obligor, and there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, order, or decree, by reason of a pending appeal or otherwise,
shall not be in effect;

 

(k) a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Obligor and its subsidiaries, exceeds
$5,000,000 (exclusive of amounts reasonably anticipated to be covered by
insurance) shall be rendered against the Obligor or any subsidiary thereof and
within sixty (60) days after entry thereof, such judgment is not discharged or
execution thereof stayed pending appeal, or within sixty (60) days after the
expiration of such stay, such judgment is not discharged, or the initiation of
any action, suit, proceeding or investigation that questions the validity of
this Note or any of the other Transaction Documents or the right of the Obligor
to enter into any of such agreements, or to consummate the transactions
contemplated hereby or thereby; or

 

6

 

 

(l) any provision of this Note or any of the other Transaction Documents shall
for any reason not be now or cease to be in the future, valid, binding and
enforceable in accordance with its terms, and any of such conditions remains
uncured for a period of fifteen (15) days following the Obligor’s receipt of an
initial written notice from Holder to Obligor of the occurrence or existence of
such condition.

 

For so long as any Obligation under this Note remains outstanding (other than
inchoate indemnity obligations), and in addition to any obligations on and
covenants of the Obligor made pursuant to the Transaction Documents, the Obligor
covenants and agrees with the Holder that, unless otherwise approved by the
Holder in its sole discretion, the Obligor will and will cause each of its
subsidiaries to, at all times promptly notify the Holder in writing of (i) the
occurrence of an Event of Default, (ii) the occurrence of any event or condition
which, with the giving of notice or the lapse of time (or both) would constitute
an Event of Default and (iii) the occurrence of any Senior Default event of
default under any documentation governing indebtedness.

 

7. Consequences of the Occurrence of an Event of Default.

 

(a) If an Event of Default set forth in Subparagraph ‎6(a) through ‎6(d), and
‎6(i) through ‎6(l) has occurred and is continuing, which Event of Default
remains uncured for a period of ten (10) days following the date of such Event
of Default (unless a different cure period is specified therein) regardless of
notice to the Obligor (unless otherwise specified therein), the Holder may,
subject to the terms and conditions of this Note and the Subordination
Agreement, declare all or any portion of the outstanding, unpaid Principal
Amount, accrued interest, and other amounts owing under this Note, due and
payable and demand immediate payment thereof, by cash or Buyer Common Stock at
the election of the Holder, and, under such circumstances, if the Holder demands
immediate payment thereof, the Obligor shall immediately pay to the Holder the
such amounts requested to be paid. Upon the occurrence of any Event of Default
as defined under Subparagraph ‎6(e) through ‎6(h), the outstanding, unpaid
Principal Amount, accrued interest, and other amounts owing under this Note
shall automatically become immediately due and payable in full, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Obligor.

 

(b) Notwithstanding and without limiting Paragraph ‎7(a), upon the occurrence
and during the continuance of any Event of Default but otherwise subject to the
Subordination Agreement, the Holder may pursue any available remedy, whether at
law or in equity, including, without limitation, exercising its rights under any
of the other Transaction Documents.

 

(c) Outstanding and unpaid Principal Amount and, to the extent permitted by
applicable law, overdue interest and fees or any other amounts payable under
this Note shall bear interest from and including the due date thereof until paid
at a rate per annum equal to fifteen percent (15%) or the highest interest rate
permitted by applicable law, whichever is lower (the “Default Rate”). Upon the
occurrence and during the continuance of an Event of Default, the outstanding
and unpaid Principal Amount shall bear interest at the Default Rate until such
time as the Event of Default has been cured or waived.

 

(d) The Obligor shall pay to the Holder the reasonable attorneys’ fees and
disbursements and all other reasonable out-of-pocket costs incurred by the
Holder in order to collect amounts due and owing under this Note or otherwise to
enforce the Holder’s rights and remedies hereunder.

 

7

 

 

8. Tax Treatment. The Holder and the Obligor agree to treat this Note and the
Obligations evidenced hereby as indebtedness for federal, state, local and
foreign tax purposes.

 

9. No Impairment. The Obligor will not by amendment of its certificate of
incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder under this
Note against wrongful impairment.

 

10. Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Section 9.5 of the Purchase Agreement is applicable to any
proceeding in respect of this Note.

 

11. Amendments; Waiver. All amendments to this Note must be in writing and
signed by the Holder and the Obligor. No delay or omission on the part of the
Holder in exercising any right of the Holder hereunder shall operate as a waiver
of such right or of any other right of the Holder under this Note. No waiver of
any right of the Holder contained in this Note shall be effective unless in
writing and signed by the Holder, nor shall a waiver on one occasion be
construed as a waiver of any such right on any future occasion. Without limiting
the generality of the foregoing, the acceptance by the Holder of any late
payment shall not be deemed to be a waiver of the Event of Default arising as a
consequence thereof. The Obligor waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note.

 

12. Assignment. The rights and obligations of Obligor and Holder shall be
binding upon and benefit the successors and permitted assigns and transferees of
Obligor and Holder; provided, that Obligor shall not be permitted to assign this
Note or its rights or obligations hereunder without the prior written consent of
the Holder in each instance, in the Holder’s sole and absolute discretion, and
provided, further, that (1) in no event shall Holder sell, exchange, assign,
pledge, hypothecate, transfer or otherwise dispose (each, a “Transfer”) of this
Note or any interest of Holder therein without Obligor’s prior written consent,
in its sole and absolute discretion, and (2) any Transfer by Holder of this Note
shall be subject to the terms of the Subordination Agreement. In the event of
any permitted Transfer hereunder, (i) the Holder agrees to pay for all costs
associated with documenting, implementing or otherwise accommodating such
Transfer, including without limitation, any cost incurred in connection with the
issuance of a replacement note as required under Subparagraph ‎15(c), (ii) each
prospective Holder shall be, and shall provide a representation that it is,
entering into such Transfer for its own account and not with a view to, or for
sale in connection with, any subsequent distribution), and (iii) each
prospective Holder shall become a party to this Note (or any replacement note).
Any Transfer by the Holder or assignment by the Obligor made other than in
strict accordance with this Paragraph ‎12 shall be null and void. Any permitted
transferee of the Holder’s rights and obligations under this Note in accordance
with this Paragraph ‎12 shall be deemed to be the “Holder” for purposes of this
Note.

 

8

 

 

13. Notice. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the Party to be notified, (b) two (2) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (c) upon receipt after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the Holder at the address set forth
above, or to the Obligor in accordance with Section 9.4 of the Purchase
Agreement, or to such address as may be subsequently provided by a Party by
written notice to the other Party given in accordance with this Paragraph ‎13.

 

14. Certain Definitions.

 

(a) “Conversion Amount” means the then outstanding Principal Amount and accrued
interest of this Note (subject to the Obligor’s Offset Rights set forth in
Section 5(d)) to be converted or otherwise with respect to which this
determination is being made.

 

(b) “Conversion Price Per Share” means $3.00 (subject to adjustment as provided
herein).

 

(c) “Conversion Shares” means the shares of Buyer Common Stock and other
securities and property at any time receivable or issuable upon conversion of
this Note in accordance with its terms. The number and character of Conversion
Shares are subject to adjustment as provided herein.

 

(d) “Sale of Obligor” means (i) the acquisition of the Obligor by another Person
or group of related Persons by means of any transaction or series of related
transactions (including any acquisition of Obligor securities or derivative
securities, reorganization, merger or consolidation, but excluding (x) any
issuance and sale by the Obligor, in one transaction or a series of related
transactions, of Obligor securities or derivative securities having less than a
majority of the total voting power represented by the outstanding voting
securities of the Obligor or (y) any issuance and sale by the Obligor of obligor
securities or derivative securities for capital raising purposes, provided that
in connection with either clause (x) or (y) above no proceeds are distributed to
security holders of the Obligor or are used to repurchase or redeem any
securities of the Obligor in connection with such transaction or within 12
months thereafter) after the consummation of which the holders of the voting
securities of the Obligor outstanding immediately prior to such transaction or
series of related transactions own, directly or indirectly, less than a majority
of the total voting power represented by the outstanding voting securities of
the Obligor or such other surviving or resulting entity (or if the Obligor or
such other surviving or resulting entity is a wholly-owned subsidiary
immediately following such acquisition, its parent) immediately after such
transaction or series of related transactions; (ii) a sale, lease or other
disposition of all or more than 50% of the assets of the Obligor and its
subsidiaries taken as a whole by means of any transaction or series of related
transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Obligor; or (iii) any bankruptcy, liquidation,
dissolution or winding up of the Obligor whether voluntary or involuntary.

 

9

 

 

15. Miscellaneous.

 

(a) With regard to all dates and time periods set forth or referred to in this
Note, time is of the essence. Unless specified otherwise, any action required
hereunder to be taken within a certain number of days shall be taken within that
number of calendar days (and not Business Days), provided, however, that if the
last day for taking such action falls on a weekend or a holiday in New York, New
York, the period during which such action may be taken shall be automatically
extended to the next Business Day.

 

(b) Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of the Holder in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by the Holder of any right
or remedy preclude any other right or remedy.

 

(c) The Obligor or the Holder (i) may, but shall not be obligated to, request in
writing the issuance of a replacement note to evidence any increases or
decreases in the balance of the Principal Amount pursuant to Paragraphs ‎1 and
‎4, (ii) shall request in writing the issuance of a replacement note to evidence
any permitted assignment pursuant to Paragraph ‎12, and (iii) shall request in
writing the issuance of a replacement note to evidence the mutilation,
destruction, loss or theft of this Note (or any replacement note) and the
ownership thereof, in each case, such replacement note being identical in form
and substance in all respects to this Note (other than to reflect such changes
as set forth in this Subparagraph ‎15(c)). Upon any such request or requirement,
the Obligor shall issue such replacement notes and the Holder(s) of this Note or
such replacement notes shall return such notes to be replaced to the Obligor, in
each case marked “cancelled”, or deliver to the Obligor a lost note indemnity
form in substance satisfactory to the Obligor and, with respect to any replaced
notes, such notes shall thereafter be deemed no longer unpaid and/or outstanding
hereunder.

 

(d) After the Principal Amount and all interest due thereon, and any other
amounts at any time owed on this Note has been paid in full (or deemed paid in
full), this Note shall be surrendered to the Obligor for cancellation and shall
not be reissued.

 

(e) Notwithstanding any business or personal relationship between the Obligor
and the Holder, or any officer, director, member, manager or employee of the
Holder, that may exist or have existed, the relationship between the Obligor and
the Holder under and with respect to this Note is solely that of debtor and
creditor, the Holder has no fiduciary or other special relationship with the
Obligor by virtue of this Note, the Obligor and the Holder are not partners or
joint venturers, and no term or condition of any of this Note will be construed
so as to deem the relationship between the Obligor and the Holder to be other
than that of debtor and creditor.

 

(f) Paragraph headings are for the convenience of reference only and are not a
part of this Note and shall not affect its interpretation.

 

[SIGNATURE PAGE FOLLOWS]

 

10

 

 

IN WITNESS WHEREOF, the Obligor has caused this Note to be executed as of the
Effective Date.

 

“OBLIGOR”:

 

FTE NETWORKS, INC.         By:     Name: Anthony Sirotka   Its: Interim Chief
Executive Officer  

 

[Signature Page To $8.3M Note] 

 

 

 

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to Convert the Note)

 

TO:

 

Reference is hereby made to that certain Amended and Restated Convertible
Promissory Note, dated April 20, 2017, made by FTE Networks, Inc. in favor of
Brian McMahon (the “Note”). Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Note

 

The undersigned hereby irrevocably elects to convert $
______________________________ of the Conversion Amount of the Note into
Conversion Shares according to the conditions stated therein, as of the
Conversion Date written below.

 

Conversion Date:      Conversion Amount to be converted: $         Number of
Conversion Shares to be issued:     Amount of Note Unconverted: $  

 

Please issue the Conversion Shares in the following name and to the following
address: Issue to:                                   Authorized Signature:     
Name:     Title:     Broker DTC Participant Code:     Account Number:    

 

 

 

 

 

 